      Case 1:20-cv-00136-FPG-JJM Document 41 Filed 04/30/20 Page 1 of 9




 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK
 _____________________________________________

 JOANN ABBO-BRADLEY, et al.,

                      Plaintiffs,                              AFFIDAVIT OF
                                                               KEVIN M. HOGAN
               v.
                                                               Case No. 1:20-cv-00136-FPG-JJM
 CITY OF NIAGARA FALLS, et al.

                   Defendants.
 __________________________________________

STATE OF NEW YORK )
                  ) SS:
COUNTY OF ERIE    )

              KEVIN M. HOGAN, being duly sworn, deposes and says:

              1.     I am a member of the law firm Phillips Lytle LLP, attorneys for

defendants Occidental Chemical Corporation (“Occidental”), Glenn Springs Holdings, Inc.,

and Miller Springs Remediation Management, Inc. I am admitted to practice law in New

York State and in this Court.

              2.     This affidavit is submitted in opposition to Plaintiffs’ motion to

remand this action as more fully described in the accompanying memorandum of law.

              3.     Exhibit 1 is the complaint filed in Abbo-Bradley v. City of Niagara Falls,

Niagara County Index No. 146816, on April 10, 2012.

              4.     Exhibit 2 is the first amended complaint filed in Abbo-Bradley v. City of

Niagara Falls, Niagara County Index No. 146816, on March 27, 2013.

              5.     Exhibit 3 is the complaint filed in Pierini v. City of Niagara Falls,

Niagara County Index No. 149844, on April 18, 2013.
      Case 1:20-cv-00136-FPG-JJM Document 41 Filed 04/30/20 Page 2 of 9




               6.        Defendants removed the actions in Abbo-Bradley v. City of Niagara Falls,

Niagara County Index No. 146816, and Pierini v. City of Niagara Falls, Niagara County Index

No. 149844, on the grounds that the claims about the Love Canal remedy triggered federal

question jurisdiction.

               7.        Exhibit 4 is the complaint filed in Connor v. City of Niagara Falls,

Niagara County Index No. 151090, on September 17, 2013.

               8.        Exhibit 5 is the January 29, 2014 order of Justice Richard C. Kloch,

Sr., A.J.S.C., in Abbo-Bradley v. City of Niagara Falls, Niagara County Index No. 146816,

with the accompanying transcript of argument, dismissing the first amended complaint’s

request for injunctive relief and inviting Plaintiffs to amend.

               9.        Exhibit 6 is the second amended complaint filed in Abbo-Bradley v. City

of Niagara Falls, Niagara County Index No. 146816, on January 15, 2014. Defendants

moved to dismiss this second amended complaint on March 10, 2014, and state courts

considered legal issues concerning the viability of Plaintiffs’ claims in addressing this

motion.

               10.       Exhibit 7 is the complaint filed in Abdullah v. City of Niagara Falls,

Niagara County Index No. 152327, on February 14, 2014.

               11.       Exhibit 8 is the complaint filed in E. Abrams v. City of Niagara Falls,

Niagara County Index No. 152334, on February 14, 2014.

               12.       Exhibit 9 is the complaint filed in T. Abrams v. City of Niagara Falls,

Niagara County Index No. 152335, on February 14, 2014.

               13.       Exhibit 10 is the complaint filed in Alaji v. City of Niagara Falls,

Niagara County Index No. 152321, on February 14, 2014.



                                                  -2-
      Case 1:20-cv-00136-FPG-JJM Document 41 Filed 04/30/20 Page 3 of 9




             14.   Exhibit 11 is the complaint filed in Bach v. City of Niagara Falls,

Niagara County Index No. 152319, on February 14, 2014.

             15.   Exhibit 12 is the complaint filed in Banks v. City of Niagara Falls,

Niagara County Index No. 152322, on February 14, 2014.

             16.   Exhibit 13 is the complaint filed in Barber v. City of Niagara Falls,

Niagara County Index No. 152326, on February 14, 2014.

             17.   Exhibit 14 is the complaint filed in Austin v. City of Niagara Falls,

Niagara County Index No. 152333, on February 14, 2014.

             18.   Exhibit 15 is the complaint filed in Allen v. City of Niagara Falls,

Niagara County Index No. 152336, on February 14, 2014.

             19.   Exhibit 16 is the complaint filed in Bloom v. City of Niagara Falls,

Niagara County Index No. 152337, on February 14, 2014.

             20.   Exhibit 17 is the complaint filed in Anglin v. City of Niagara Falls,

Niagara County Index No. 152330, on February 14, 2014.

             21.   Exhibit 18 is the complaint filed in Brown v. City of Niagara Falls,

Niagara County Index No. 152318, on February 14, 2014.

             22.   Exhibit 19 is the complaint filed in Leone v. City of Niagara Falls,

Niagara County Index No. 152317, on February 14, 2014.

             23.   Exhibit 20 is the complaint filed in Adcock v. City of Niagara Falls,

Niagara County Index No. 152332, on February 14, 2014.

             24.   Exhibit 21 is the complaint filed in Wieloszynski v. City of Niagara Falls,

Niagara County Index No. 152320, on February 14, 2014.




                                           -3-
      Case 1:20-cv-00136-FPG-JJM Document 41 Filed 04/30/20 Page 4 of 9




              25.     The actions commenced by the complaints in Exhibits 3-4 and 7-21

were stayed pending the outcome of the motion to dismiss the second amended complaint

in Abbo-Bradley.

              26.     The July 2016 discovery demands Defendants served on Plaintiffs,

including Plaintiff Fact Sheets, Joint Uniform Interrogatories and Requests for Production,

and Notices of Deposition, are attached as Exhibit 22. Plaintiffs did not respond to these

demands until April 2017.

              27.     Exhibit 23 is the Affidavit and Affirmation of Good Faith of Kevin M.

Hogan in support of the Occidental Defendants’ motion to compel, filed March 16, 2017.

              28.     Exhibit 24 is the Affirmation of William H. Mack in opposition to the

Occidental Defendants’ motion to compel and in support of Plaintiffs’ cross motion

compelling discovery from the Occidental Defendants, and for entry of a case management

order, filed April 20, 2017.

              29.     In response to Defendants’ motion to compel (see Exs. 23, 24 above),

Plaintiffs’ April 2017 production included incomplete Fact Sheets for only 130 of the more

than 1,200 then-Plaintiffs, and medical authorizations, responses to interrogatories, and

requests for productions for only 11 of the more than 1,200 then-Plaintiffs.

              30.     Exhibit 25 is a letter from Occidental counsel Joel A. Blanchet to

Justice Richard C. Kloch, Sr., A.J.S.C., dated October 11, 2017.

              31.     Defendants withdrew their motion to compel discovery when Plaintiffs

agreed to negotiate a comprehensive case management order.




                                             -4-
      Case 1:20-cv-00136-FPG-JJM Document 41 Filed 04/30/20 Page 5 of 9




              32.    The Parties essentially spent three years, during 2016 through 2018,

negotiating a proposed case management order, frequently involving long delays by

Plaintiffs to respond to Defendants’ proposals.

              33.    Exhibit 26 is the complaint filed in Thornton v. City of Niagara Falls,

Niagara County Index No. 162421, on August 17, 2017.

              34.    Defendants’ requests to finalize the remaining terms of the proposed

case management order often went unanswered for months, and Defendants heard nothing

more about it, aside from continued efforts by Plaintiffs’ counsel to dismiss numerous

Plaintiffs, after May 18, 2018. Exhibit 27 is the last email between the parties transmitting a

draft proposed case management order, dated May 18, 2018.

              35.    Plaintiffs’ counsel invited Occidental’s counsel to a meeting that took

place on January 22, 2019. At that meeting, Plaintiffs’ counsel requested a confidential

mediation, and handed Occidental’s counsel a draft proposed third amended complaint

marked “CONFIDENTIAL” that included new claims about alleged exposure from

Occidental’s Niagara Falls plant and three other CERCLA Remedy sites in or near Niagara

Falls. Exhibit 28 is the draft proposed third amended complaint given to Occidental’s

counsel on January 22, 2019.

              36.    Exhibit 29 is a March 5, 2019 email from Plaintiffs’ counsel to

Occidental’s counsel that contained “a slightly updated version” of the Abbo-Bradley

proposed amendment that was also marked CONFIDENTIAL, and asked if Occidental

would consent to the amendment. On April 4, 2019, Defendants’ counsel, Douglas

Fleming, told Plaintiffs’ counsel that Defendants might stipulate to the amendment




                                             -5-
      Case 1:20-cv-00136-FPG-JJM Document 41 Filed 04/30/20 Page 6 of 9




provided the amendments were made in all 19 cases uniformly, and Plaintiffs’ counsel

committed to providing redlines of proposed amended complaints for the other 18 cases.

                37.   Exhibit 30 is a July 9, 2019 email in which Plaintiffs’ counsel provided

Defendants with five proposed amended complaints in the related cases that had similar

(though not identical) allegations as the proposed Abbo-Bradley amendment. Defendants

noted these discrepancies in an August 7, 2019 email from Douglas Fleming to Melissa

Stewart.

                38.   Plaintiffs provided thirteen more proposed amended complaints in late

October 2019.

                39.   Exhibit 31 is a November 8, 2019 email from Defendants’ counsel to

Plaintiffs’ counsel, notifying Plaintiffs of many apparent errors among the drafts, including

that many previously dismissed Plaintiffs and Defendants had been incorrectly re-added to

the proposed amendments.

                40.   Exhibit 32 is a letter I sent to Justice Kloch, dated November 15, 2019,

on behalf of all parties, advising of Defendants’ “tentative agreement” to allow Plaintiffs to

amend the complaints “subject to an acceptable stipulation and a review of the proposed

amendments.”

                41.   Exhibit 33 is the November 27, 2019 scheduling order that Justice

Kloch entered in Abbo-Bradley v. City of Niagara Falls, Niagara County Index No. 146816,

noting that Plaintiffs will file amended complaints by January 6, 2020. Plaintiffs had not

moved for leave to amend their complaints then, nor did they ever.

                42.   Exhibit 34 is a December 6, 2019 email from Plaintiffs’ counsel to

Defendants’ counsel listing Plaintiffs who would be dropped from proposed amendments



                                             -6-
       Case 1:20-cv-00136-FPG-JJM Document 41 Filed 04/30/20 Page 7 of 9




pursuant to stipulations, and stating that “[o]nce we have all the above stipulations sorted, I

will circulate the final drafts of the complaints.”

                43.   On December 20, 2019, Plaintiffs provided 19 redlined, proposed

“draft” amended complaints.

                44.   Exhibit 35 is a December 27, 2019 email I sent to Plaintiffs’ counsel

that identified more errors in five proposed amendments, such as continuing to include

previously dismissed Plaintiffs and Defendants.

                45.   Exhibit 36 is a January 3, 2020 email I received from Plaintiffs’

counsel containing revised copies of each of those five “latest drafts.”

                46.   Exhibit 37 is a January 3, 2020 email I sent to Plaintiffs’ counsel

advising that the draft amendments were acceptable to the Defendants for purposes of the

stipulations.

                47.   On January 3, 2020, Defendants signed the stipulations.

                48.   Plaintiffs later substantially changed the draft amended complaints by

dropping two defendants, David Gross Contracting Corp, and Gross Plumbing and Heating

Co., Inc.

                49.   Plaintiffs filed all 19 stipulations and amended complaints on January

6, 2020. Exhibits 38 and 39 are, respectively, the Stipulation to Amend Complaints, and

the Third Amended Complaint that were filed in this action.

                50.   From 2016 through January 6, 2020, more than 476 Plaintiffs

voluntarily dismissed their claims with prejudice.

                51.   Defendants removed all 19 actions on February 1, 2020. The Notice

of Removal, without exhibits, that was filed in this action is attached as Exhibit 40.



                                               -7-
       Case 1:20-cv-00136-FPG-JJM Document 41 Filed 04/30/20 Page 8 of 9




               52.    Exhibit 41 is the 1990 EPA Record of Decision selecting the 102nd

Street site remedy.

               53.    Exhibit 42 is the 1999 Consent Decree between EPA, Occidental, and

others for the 102nd Street site.

               54.    Exhibit 43 is a map of the CERCLA sites referenced in the TAC.

               55.    Exhibit 44 is the 1995 EPA Record of Decision Amendment

modifying the 102nd Street site remedy.

               56.    Exhibit 45 is the 2018 OM&M Report for the 102nd Street site that

was submitted to DEC.

               57.    Exhibit 46 is EPA’s 2016 102nd Street Five-Year Review.

               58.    Exhibit 47 is the Second Amended Complaint filed in this Court on

December 10, 1982, in United States v. Occidental Chemical Corp., W.D.N.Y. Case No. 79-988,

that added a claim under CERCLA regarding the S-Area site.

               59.    Exhibit 48 is the 1984 Stipulation and Judgment Approving

Settlement Agreement between EPA, New York, and Occidental for the S-Area site.

               60.    Exhibit 49 is 1990 EPA Record of Decision selecting the S-Area site

remedy.

               61.    Exhibit 50 is the 2018 OM&M Report for the S-Area site that was

submitted to DEC.

               62.    Exhibit 51 is EPA’s 2019 S-Area Five-Year Review.

               63.    Exhibit 52 is the 1981 Stipulation and Judgment Approving

Settlement Agreement between EPA, New York, and Occidental for the Hyde Park site.




                                            -8-
         Case 1:20-cv-00136-FPG-JJM Document 41 Filed 04/30/20 Page 9 of 9




                64.   Exhibit 53 is 1985 EPA Record of Decision selecting the Hyde Park

site remedy.

                65.   Exhibit 54 is the 2018 OM&M Report for the Hyde Park site that was

submitted to DEC.

                66.   Exhibit 55 is EPA's 2016 Hyde Park Five-Year Review.

                WHEREFORE,for all of the reasons set forth in the accompanying

memorandum oflaw,Defendants respectfully request that the Court deny Plaintiffs' motion

to remand.

 Dated: Buffalo, New York
        April 30,2020
                                                      KEVIN         HOGAN


Sworn to and subscribed before
me this 30th day of April, 2020.


Notary Public
                                        LAURA A.KRYTA
                                        No.01KR6288575
                                 Notary Public. State of New York
                                     Qualified in Erie County
                               My Commission Expires 09/09/20
Doc #5665365.




                                                9
